    Case 9:18-cv-01067-DNH-TWD Document 40 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ELIJHA MERRITT,

                                   Plaintiff,
         -v-                                         9:18-CV-1067
                                                     (DNH/TWD)


J. HICKS, Sergeant, Governeur Correctional
Facility; NURSE S. FURGISON, Governeur
Correctional Facility; DR. S. RAMINENI,
Mohawk Correctional Facility; SARAH VAN
VORST, Regional Health Service Administrator;
and CARL J. KOENIGSMANN, Deputy
Commissioner Chief Medical Officer,

                                   Defendants.

--------------------------------

APPEARANCES:                                         OF COUNSEL:

ELIJHA MERRITT
Plaintiff pro se
P.O. Box 592
Elmira, NY 14901

HON. LETITIA JAMES                                   WILLIAM A. SCOTT, ESQ.
Attorney General for the State of New York           Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Elijha Merritt brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On August 3, 2020, the Honorable Thérèse Wiley Dancks, United States Magistrate
    Case 9:18-cv-01067-DNH-TWD Document 40 Filed 09/30/20 Page 2 of 2




Judge, advised by Report-Recommendation that defendants' motion for summary judgment

be granted and the Complaint be dismissed in its entirety. No objections to the

Report-Recommendation were filed.

         Based upon a careful review of entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendants' motion for summary judgment is GRANTED and the Complaint is

DISMISSED IN ITS ENTIRETY; and

         2. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: September 30, 2020
       Utica, New York.




                                             -2-
